                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:11-CR-1S2-D


UNITED STATES OF AMERICA                    )                ,.

                                            )
                 v.                         )             ORDER
                                            )
LIONEL LEWIS,                               )
                                            )
                        Defendant.          )


       On March 18, 2021, Lionel Lewis moved for early termination of his supervised release

[D.E. 76]. On April 1, 2021, United States responded in opposition [D.E. 78].

       For the reasons stated in the government's response, the motion for early termination of

supervised release [D.E. 76] is DENIED.

      SO ORDERED. This Jk. day of April 2021.



                                                     lsc.DEVERm
                                                     United States District Judge




           Case 7:11-cr-00152-D Document 79 Filed 04/27/21 Page 1 of 1
